DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/3/2022 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/6/2021.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the hand-written reference numeral are creating confusing in clearly reading the reference numeral. For instance, in figure 1, examiner is unclear regarding whether an arrow pointing to an injection device is “1” or “l”. Similarly examiner is unclear if the reference character pointing to body of injection device is reciting “M” or “11”. Similar issues does exist in other figures as well however, examiner has only identified few issues in figure 1 only. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the last line of the abstract appears to read “first position” instead of “first portion” based on page 3, line 32.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3, 4, 8 and 9 are objected to because of the following informalities:  
Claim 3 recites the limitation “the proximal end” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the spring-loaded button” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the movement direction” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the outer wall” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the locking member” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner construes “the locking member” same as “the at least one lock member”.



Allowable Subject Matter
Claims 1, 5-7 and 10 are allowed.
Claims 3, 4, 8 and 9 would be allowable if rewritten to overcome the objection set forth in this office action.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an assisted injection device comprising a main body adapted to receive and maintain a medical container in a fixed position relative to the main body, the main body comprising an inner wall provided with a toothed surface, a piston comprising a first part and a second part, an actuator connected to the second part of the piston in combination with other claimed limitations of claim 1. 
The closest prior art for an assisted injection device is Vogt (WO 2012031627 A1) as discussed in Non-Final Rejection mailed on 10/6/2021 including a main body adapted to receive and maintain a medical container in a fixed position relative to the main body, a piston comprising a first part and a second part, an actuator connected to the second part of the piston but is silent regarding the main body comprising an inner 
Claims 2-4, 6 and 8-10 being dependent on claim 1 are also indicated allowable.

Claims 5 and 7 were previously indicated allowable in the office action mailed on 10/6/2021 if claims 5 and 7 are rewritten in an independent form. Claims 5 and 7, as currently amended, are an independent form including all the limitations of base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 2/3/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783